DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on October 15, 2021 for Application title: “System And Method For Dynamic Insurance Coverage In A Subscription Vehicle Service”.

Status of the Claims
Claims 1-11 were pending.  By the 10/15/2021 Response, claim 1 has been amended, and no claim has been cancelled or added.  Accordingly, claims 1-11 remain pending in the application and have been examined.

Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed to this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,580,081.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the present application recite essentially the same elements and limitations as claims 1-6 of Patent ‘081.  The difference is the status of the claims (system vs. method and program).  Also, both the present application and the patent are commonly owned.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,580,080.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the present application recite essentially the same elements and limitations as claims 1-6 of Patent ‘080.  The difference is the status of the claims (system vs. method and program).  Also, both the present application and the patent are commonly owned.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of co-pending Application No. 16/670,295 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the present application recite substantially the same limitations as claims 1-1 of Application No. 16/670,295 with minor variations that would have been obvious to one of ordinary skills in the art.  Also, both the applications are commonly owned.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-6 recite a method for dynamic insurance of clients with access to a shared asset pool through a subscription vehicle service administered by a server and (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 recites a method for dynamic insurance of clients with access to a shared asset pool through a subscription vehicle service administered by a server and telematics devices uniquely associated with vehicles comprised in the shared asset pool, the method comprising a series of steps:
maintaining a fleet of vehicles available for pairing with a plurality of clients of the subscription vehicle service, wherein pairing a client with a vehicle creates a driver-to-vehicle combination;
installing telematics devices in each of the vehicles of the fleet of vehicles;
enabling remote electronic communication over a communications network between the telematics devices and the server;
the telematics devices collecting data elements associated with each driver-to-vehicle combination in the subscription vehicle service, wherein one or more of the data elements are indicative of driving habits;
the telematics devices transmitting, over the communication network, the collected data elements to the server; 
the server storing in a database the data elements collected by, and received from, the telematics devices to establish a record of historical data elements;
recognizing a request for generation of a new driver-to-vehicle combination, wherein generating the new driver-to-vehicle combination coincides with terminating a previous driver-to-vehicle combination;
the server packaging historical data elements associated with previous driver-to-vehicle combinations of the given client and providing the packaged data elements to one of more insurance providers, wherein the data elements are packaged according to predefined preferences of one of more insurance providers;
the server receiving quotations from the one or more insurance providers for insurance policies to insure the new driver-to-vehicle combination;
based on the quotation, the server selecting an insurance policy; and 
the server simultaneously activating the selected insurance policy for the new driver-to-vehicle combination and terminating an insurance policy for the previous driver-to-vehicle combination.
  In summary, the claim recites a process for dynamic insurance of clients with access to a shared asset pool through a server with a series of steps to collect data elements to generate a new driver-to-vehicle combination (via claim limitations “collecting, transmitting, storing, and generating”), package the data elements according to predefined preferences of insurance providers and provide the packaged data elements to insurance providers for quotations (via claim limitations “packaging”, “providing”), selecting insurance policy, activating, and terminating insurance policy (via claim limitations “receiving, selecting, activating, and terminating”).
The claim recites a method of utilizing a computer system (in this case, a subscription vehicle service server) in communications with telematics devices via a insurance, mitigating risk) and falls under the abstract idea of “Certain Methods of Organizing Human Activity”.  
The newly added amendments such as “maintaining a fleet of vehicles available for pairing …; installing telematics devices in each of the vehicles …; enabling remote electronic communication over a communication network …” all are the pre-solution activities and further narrow the scope of the claim, but do not make the claim less abstract.  Thus, the mere nominal recitation of computer components (a subscription vehicle service server, database, telematics devices, communications network, and vehicles) do not take the claims out of the methods of organizing human activity grouping.
The claim describes a concept is similar to concepts related to processes of comparing and organizing information.  The claim is directed to a concept similar to the concepts that have been identified as abstract by the courts, such as “Obtaining and comparing intangible data” in CyberSource, and “Collecting information, analyzing it, and displaying certain results of the collection and analysis” in Electric Power Group.  Therefore, the claim is directed to an abstract idea (Step 2A, Prong 1-Yes).
Claim 7 recites a computer program product with the comparable elements and limitations as discussed in claim 1.  Hence, this claim is also directed to an abstract idea.
Step 2A, Prong 2:
Claim 1 and 7 recite the additional elements such as a subscription vehicle service server, database, telematics devices, a processor, a system memory, communications network, and vehicles all are the general purpose computer components as described in Applicant’s Patent Application Publication, paragraphs 24-25, 46, 48-51, 63, 76-78, 80, 85 and 175-177.  
Paragraph 24 describes the terms "component," "database," "module", service," "system," and the like are intended to refer to a computer-related entity, either hardware, firmware, a combination of hardware and software, software, or software in execution.  

Paragraph 25 describes the terms "communication device," "wireless device," "wireless telephone," "wireless communication device," and "wireless handset" are used interchangeably.  

Paragraph 46 describes the System 2000 may comprise a communications-network 15A that may include, but is not limited to, a cellular network 102, or any other wired or wireless communications links, network routers, switches, processors, relays, transmitters, broadcasters, etc.  

Paragraphs 48-51 describe the vehicle assets 100 and the telematics modules 25.

Paragraph 63 describes more telematics data.

Paragraphs 76-78 describe more telematics module and vehicle assets.
  
Paragraph 80 describes the Integration Service 103 of System 2000 may be associated with the initial reception and processing of message data packets transmitted from the vehicle asset fleet 101 via cellular network 102 and/or any other system component.  

Paragraph 85 describes the processing engine and its speed.  

Paragraphs 175-177 describe the computer program, computer code, and computer-readable medium as the general computer components (i.e. “any combination thereof”, “any medium”, “any available media”, “any other medium that may be used to carry or store”, “any connection”).

Applicant’s Publication does not describe how the computer elements are different from the general computer components.  Further, Applicant’s Publication does not describe how the computer network or system is different or unique from others.  Thus, when viewed as a whole and based on the description in the cited paragraphs above (specially 46, 80, and 176-177), the claims are no more than a method of utilizing an existing system for collecting and processing of data elements to generate a new driver-to-vehicle combination, package the data elements according to predefined preferences, and provide to insurance providers for authorization and policy swapping.
The claims amount to the application or instructions to apply the abstract idea (i.e., utilizing a computing device in communications with telematics devices over a wireless communication network for collecting and processing of data elements to generate a new driver-to-vehicle combination, packaging the data elements according to predefined preferences of insurance providers, and providing them to insurance providers for quotations) on a system, and is considered to amount to nothing more than requiring a generic system (e.g. a system comprising a generic processor, a telematics device, and memory; a generic element for collecting data; a generic element for generating a new driver-to-vehicle combination, a generic element for packaging data elements, and a generic element for selecting and swapping insurance policy) to merely carry out the abstract idea itself.  As such, the claims, when considered as a (Step 2A, Prong 2-No).
Step 2B:
As discussed in Step 2A, Prong 2 above, the claims include the additional elements of a subscription vehicle service server, database, telematics devices, a processor, a system memory, a communications network, and vehicles.  All these additional elements are recited at a high level of generality (see Publication, paragraphs 24-25, 46, 48-51, 63, 76-78, 80, 85 and 175-177).  The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions, such as the collecting, transmitting, recognizing, requesting, packaging, providing, receiving, selecting, activating, and terminating steps.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II. 
Dependent claims 2-6 and 8-11 depend on independent claims 1 and 7 respectively and therefore include all the limitations of claims 1 and 7.  Thus, the claims recite the same abstract idea of collecting and processing of data elements information to generate a new driver-to-vehicle combination, package the data elements according to predefined preferences of insurance providers, and provide to insurance providers for authorization. 
additional details).

Claims 4 and 10 contain more details about anonymizing, packaging, activating, and terminating steps (additional instructions).

Claims 5 and 11 (partial claim) contain more details about the preferred updated quotation (additional details).

Claims 6 and 11 (partial claim) contain more details about authorization (additional details)

Claims 2-6 and 7-11 do no more than providing additional instructions, such as additional details for the functional steps already recited in claims 1 and 7 and additional administrative requirements.  Although the independent claims indicate a computer acts as the processing device in the claimed method, the claims do no more than implementing the abstract idea of collecting and processing of data elements to generate a new driver-to-vehicle combination and package the data elements according to predefined preferences of insurance providers and provide to insurance providers for quotations.  Utilizing a computer system for collecting data, generating data, and providing date for quotations based on data input, amounts to no more than electronic information processing, which is one of the most basic functions of a computer.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).
The focus of the claimed invention is on utilizing a computing system (a subscription vehicle service server) in communications with telematics devices over a communications network for collecting and processing of data elements to generate a 

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.

Double Patenting
The terminal disclaimers filed on 10/15/2021 all have been disapproved.  Therefore, the rejection is MAINTAINED.

Claim Rejections - 35 USC § 101
Step 2A, Prong 1
Applicant argues that the claims are not directed to an abstract idea because none of the elements as recited could be performed by a human mind using pencil and paper (see Remarks, pages 6-8).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the claims recite a method of utilizing a subscription vehicle service server in communications with telematics devices via a communications network for collecting and processing of data elements to generate a new driver-to-vehicle combination, packaging the data elements in according to predefined preferences of the insurance providers, providing the packaged data elements to insurance providers for quotations for insurance policies, and selecting an insurance policy based on the quotations.  The claims are directed to a concept of “collecting and processing information” for insurance policy selection, which is a fundamental economic practice and falls under the abstract idea of “Certain Methods of Organizing Human Activity”.  The mere nominal recitation of computer components do not take the claims out of the methods of organizing human activity grouping.  Therefore, Applicant’s arguments are not persuasive.
Step 2A, Prong 2:
Applicant argues that the method solves a need in the subscription vehicle service environment, namely, the need to efficiently assess insurance risk in view of changing driver-to-vehicle combinations and adjusting premium amounts charged to the client accordingly.  It seems clear that the combination of the recited steps meaningfully limit the use of any underlying judicial exception to the practical application — nothing about the claimed solution preempts data collection and processing generally.  As such, 
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the claims do not include additional element(s) that integrate the abstract idea into a practical application.  The claims are no more than a method of utilizing an existing computer system for collecting and processing of data elements to generate a new driver-to-vehicle combination, packaging the data elements according to predefined preferences, providing them to insurance providers for premium quotations, and
Selecting an insurance policy.  The claimed invention is “a business solution” to “a business problem” (see paragraph 4 from Applicant’s Application Publication No. 2020/0065910 A1).
[0004] Therefore, there is a need in the art for a system and method of dynamic insurance coverage suitable for efficiently and cost effectively underwriting clients and/or vehicle assets in a subscription vehicle service application.

Applicant's arguments amount to a general allegation that the claims are patent-eligible without specifically pointing out the specific claim limitations and elements, individually or in combination as a whole, that integrate the abstract idea into a practical application.  Therefore, Applicant’s arguments are not persuasive.
Step 2B:
Applicant argues that the particular configuration of the recited computer system is not well-understood, routine, and conventional in the industry.  Moreover, even if the particular configuration of the recited computer system is conventional in the industry, 
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the claims merely utilizing a computer system for collecting data, generating data, and providing data for insurance quotations, amounts to no more than electronic information processing, which is one of the most basic functions of a computer.  Every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  
The focus of the claimed invention is on utilizing a subscription vehicle service server in communication with telematics devices over a wireless communication network for collecting and processing of data elements to generate a new driver-to-vehicle combination, packaging the data elements according to predefined preferences of insurance providers, and providing them to insurance providers for quotations.  The claims are not directed to a new type of processor, a telematics device, or a system memory, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Thus, when viewed as a whole, the claims do no more than generally linking the use of the 
With respect to the arguments for Claim 7, the Examiner respectfully disagrees.  As explained in the 101 rejection above, the claims amount to the application or instructions to apply the abstract idea (i.e., utilizing a computing device in communications with telematics devices over a wireless communication network for collecting and processing of data elements to generate a new driver-to-vehicle combination, packaging the data elements according to predefined preferences of insurance providers, and providing to insurance providers for quotations) on a system, and is considered to amount to nothing more than requiring a generic system (e.g. a system comprising a generic processor, a telematics device, and memory; a generic element for collecting data; a generic element for generating a new driver-to-vehicle combination, a generic element for packaging data elements, and a generic element for selecting and swapping insurance policy) to merely carry out the abstract idea itself.  As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea in a particular technological environment.  
Applicant’s additional elements (i.e., a subscription vehicle service server, database, telematics devices, communications network, and vehicles) do not improve the functioning of a computer or other technology, are not applied with any particular machine (except for the generic computer components), do not effect a transformation of a particular article to a different state, and are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, Applicant’s arguments are not persuasive.
In conclusion, Applicant’s arguments are not persuasive and the rejection of claims 1-11 under 35 USC 101 is MAINTAINED.

Conclusion
Claims 1-11 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697